Citation Nr: 1030065	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-17 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of cold injury to 
the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from July 1952 to April 1955.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, denying entitlement to the benefit sought. 

A June 2009 Board decision in this case denied a higher 
evaluation than 50 percent for service-connected posttraumatic 
stress disorder (PTSD), and also determined that a timely 
substantive appeal had not been filed with regard to the RO's 
denial   of a total disability rating based on individual 
unemployability due to                 service-connected 
disability (TDIU). In addition, the Board remanded the instant 
claim for service connection for further development and then 
readjudication.          This matter has since returned for 
appellate disposition. 


FINDING OF FACT

The Veteran does not have a current disability which manifests as 
a residual of   cold injury to the hands and feet. 


CONCLUSION OF LAW

The criteria are not met for service connection for residuals of 
cold injury to the hands and feet. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from July 2005, the RO 
notified         the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable measures 
to assist in obtaining additional VA medical records, private 
treatment records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, a supplemental March 2006 notice correspondence 
provided information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the September 2005 rating decision on 
appeal, and thus met           the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining VA outpatient records, and 
arranging for him to undergo VA examination. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 
Vet. App. 370 (2002). Meanwhile, the Veteran's service treatment 
records (STRs) were unavailable and are presumed destroyed during 
a 1973 fire at the National Personnel Records Center. There is no 
further need to develop the record to obtain medical information 
from service however, given that for reasons indicated below, 
there is already competent evidence of an in-service cold injury. 
The dispositive issue upon which this case turns is instead the 
presence (or lack thereof) of currently existing residuals of 
that in-service injury. As to this latter element of the claim, 
the record is also sufficiently developed by way of VA 
examination and outpatient treatment records. 

In addition, the Veteran has provided several lay statements in 
furtherance of his claim, along with photographic evidence. He 
has not requested a hearing in connection with this matter. There 
is no objective indication of any further relevant information or 
evidence that must be associated with the record. The record as 
it stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R.     § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist   the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a claim for direct service connection are as 
follows:                      (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

Based upon a comprehensive review of the factual circumstances of 
this case,          the Board finds that service connection for 
cold injury residuals of the hands and feet must be denied. 

Initially, as to the element of this case of in-service injury, 
there is compelling evidence that the Veteran sustained some form 
of cold injury. Therefore, the likely occurrence of such injury 
is recognized even before considering further whether this 
resulted in an actual current disability. The Veteran's DD-214 
confirms that he served in Korea as an Automatic Rifleman in the 
279th Infantry Regimen. He has further submitted photographic 
evidence from his Korean service of himself traversing over snow 
covered ground. As the Board has indicated previously,         
the Veteran's military duty assignment indicates the likelihood 
of combat service, under which circumstances his own lay 
statement regarding cold injury would be accepted as 
determinative of the occurrence of in-service injury. 38 U.S.C.A.               
§ 1154(b). There is other corroborative evidence of cold injury 
by way of the statement procured from the Veteran's spouse 
stating that in 1960 he continued to have various symptoms of 
frostbite with intermittent bleeding from the affected joint 
regions. She stated this occurred consistently for the next 11 
years, and sporadically since then. Based on these findings, 
there is competent and credible evidence pertaining to an in-
service cold injury. 

To establish service connection, the evidence must further 
demonstrate the presence of a current disability linked to an 
underlying in-service injury or disease.                The 
cornerstone of a valid claim for service connection is competent 
evidence of the present disability claimed. Moore v. Nicholson, 
21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Compensation for service-connected injury 
is limited to those claims which show a present disability.");  
Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."). 


The primary source of information regarding cold injury residuals 
and whether any such chronic disability is currently manifested 
consists of an August 2009 VA Compensation and Pension 
examination. The previous medical history included a VA 
physician's notation of possible asymptomatic peripheral arterial 
disease, in connection with a history of frostbite to the upper 
and lower extremities. There was also on file the Veteran's 
spouse's statement, which as indicated described sporadic 
bleeding from the affected extremities during the winter months. 
Consequently, the Board directed that the Veteran undergo a VA 
examination to provide a better depiction of the extent of 
current cold injury residuals.

During the August 2009 VA examination, the Veteran reported that 
he did recall in 1960 having had periodic bleeding from his arms 
and legs, and that over time this went away. He further reported 
that since then he had pain in his hips, but did not believe this 
had anything to do with frostbite. The Veteran stated that now 
there were no symptoms that he had which was related to the 
frostbite. He indicated that he had toenail fungus for the past 
10 years of better, with great toe pain. Physical examination 
revealed that the skin of the arms and legs was normal tone, and 
with no edema. There was no atrophy, scars or ulceration, and 
hair growth was appropriate. There was evidence of fungal 
infection at the bilateral hallux, significant, and fifth digits, 
minimal. Neurological evaluation was normal. Orthopedic 
evaluation indicated no reported pain, stiffness, deformity or 
swelling of any joints affected by cold injury, with normal range 
of motion present in all affected joints. There was no evidence 
of vascular insufficiency, or report or evidence of Raynaud's 
phenomenon. 

The diagnosis provided was of subjective report of frostbite 
during military experience while in Korea; no residuals in 
forearms, legs, feet as subjectively reported or objectively 
seen. The VA examiner further commented that there was evidence 
of bilateral hallux onychomycosis with onset of 10+ years as 
reported by the Veteran. It was considered less likely than not 
that the Veteran's bilateral great toe nail and fifth nail fungus 
was a residual of his cold injury, especially in the absence of 
any other residuals from cold injury. 

From this examination report, it is readily apparent that a 
thorough evaluation was performed as to whether there exist any 
still extant signs and symptoms of the previous cold weather 
injuries.  The result of this examination and inquiry was 
negative. The examination did not show any vascular 
abnormalities, orthopedic deficiencies, or dermatological 
manifestations attributable to a history of cold injury. This 
conclusion is based upon a thorough medical examination, and also 
consideration of the Veteran's own assertions, including his 
acknowledgment that the periodic bleeding at the injury site he 
had described had long since ceased to be problem. As to the one 
present condition noted that could have a potential relationship 
to cold injury, onychomycosis of several of the toe nails, the VA 
examiner effectively ruled out any causal connection between that 
disorder and service. Key factors in his rationale for that 
conclusion were the origination of onychomycosis several years 
after the original cold injury, and the fact that there were no 
other signs of cold injury residuals which would reasonably have 
been expected with cold-weather induced onychomycosis. The 
diagnosis obtained followed an in-depth objective examination, 
and claims file review, and therefore carries probative weight. 
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion include the 
medical expert's access to the claims file and the thoroughness 
and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 
(1998). 

On this basis, the competent and probative evidence weighs 
against the finding that the Veteran has any current disability 
due to an underlying cold injury. It follows that the element of 
a present claimed disability has not been met. The Veteran's own 
assertions have also been afforded appropriate weight however, as 
he is a layperson, he cannot conclusively opine on the diagnosis 
of a condition as being a  cold weather injury residual, as a 
matter not within the purview of lay observation. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

While the Board does not doubt that the Veteran had exposure to 
extreme cold during service, the weight of the medical evidence 
of record is against a finding that he currently suffers from any 
chronic residual disability of the hands or feet due to such 
exposure.

For these reasons, the Board is denying the claim for service 
connection for residuals of cold injury to the hands and feet. 
The preponderance of the evidence       is against this claim, 
and under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for residuals of cold injury to the hands and 
feet is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


